McCLELLAN, J.
Garnishment is a remedy or process of purely statutory creation and existence. There is no authority for a resort to it — courts are without jurisdiction to.grant and effectuate it — except in cases and against parties which and who are within the terms of the statute.. Public corporations, such as towns and cities, are not within the purview of the statute of garnishment in this State: they are held not to be subject to this process, unless included in unequivocal terms by the letter of the statute, on grounds of public policy ; and our statute does not so include them. Underhill v. Calhoun, 63 Ala. 216; Code, §§ 2971, 2974, et seq.
But whether the non-liability of such corporations to this process be put upon the idea of exemption merely from the operation of a statute broad enough to embrace them, or upon the idea that they are not embraced at all in the terms of the statute, is o.f no practical consequence. If they are not within the statute at all, no court has, nor by consent can acquire, jurisdiction to proceed against them in this way; and if it is a mere matter of exemption the same public policy which gives life to it is potent also to prevent the officers and agents for the time being of such corporations from waiving the exemption by appearing without objection and admitting indebtedness for the corporation. — 8 Am. &Eng. Encyc. of Law, p. 1135.
The fact that the money due from a corporation to the defendant in execution and sought to be thus reached has been segregated from the general fund of the corporation, and is held by its treasurer for the specific purpose of paying the particular debt, does not alter the case. It is still only a debt from the corporation to the defendant, and the process of garnishment, whether nominally issuing against the officer or against the corporation, is in reality a proceeding by garnishment against the corporation itself, and not maintainable. — 8 Am. & Eng. Encyc. of Law, p. 1134, and note 2.
*298These considerations will serve to indicate the grounds of our conclusion that the circuit court did not err in its judgment quashing and dissolving the garnishment against the city of Greenville, dismissing the cause and discharging the garnishee ; and said judgment is accordingly affirmed.